DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,395,657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of Instant Application 16/894,271
Claims of Granted Patent US 10720162 B2
1. An electronic apparatus comprising: a display; a voice receiver; and a processor configured to: 

based on a first user voice input being received through the voice receiver within a first period of time, perform voice recognition operation and obtain information corresponding to the first user voice input, 
based on the information corresponding to a single result being obtained, control the display to display the single result, 



based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time, and 
based on a second user voice input for selecting one of the plurality of results being received within the second period of time, control the display to display a screen corresponding to the second user voice input.
1. An electronic apparatus comprising: a display; a voice receiver; a communicator; and a processor configured to: 
based on a first user voice being received through the voice receiver within a standby time in a voice input mode, receive information corresponding to the first user voice from a server through the communicator, 

based on the information corresponding to a single result being received from the server through the communicator, control the display to display a result user interface (UI) corresponding to the single result and switch from the voice input mode to a normal mode, 
based on the information corresponding to a plurality of results being received from the server through the communicator, control the display to display a list including the plurality of results and reset the standby time, and 
based on a second user voice for selecting at least one of the plurality of results being received within the reset standby time in the voice input mode, control the display to display a result screen corresponding to the second user voice.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (drawn to a method) of U.S. Patent No. 10720162 B2 in a similar manner in which claim 1 unpatentable over claim 1 of U.S. Patent No. 10720162 B2 above. Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10395657 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of Instant Application 16/894,271
Claims of Granted Patent US 10395657 B2
1. An electronic apparatus comprising: a display; a voice receiver; and a processor configured to: 

based on a first user voice input being received through the voice receiver within a first period of time, perform voice recognition operation and obtain information corresponding to the first user voice input, 
based on the information corresponding to a single result being obtained, control the display to display the single result, 


based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time, and 


based on a second user voice input for selecting one of the plurality of results being received within the second period of time, control the display to display a screen corresponding to the second user voice input.
1. An electronic apparatus comprising: a voice receiver; a communicator configured to communicate with a server; and a processor configured to: 
based on a voice signal being received by the voice receiver within a standby time of a voice input mode of the electronic apparatus, receive data corresponding to one or more search results from the server through the communicator, 
based on the data corresponding to a single search result being received from the server through the communicator, process the data corresponding to the single search result and switch the voice input mode to a normal mode of the electronic apparatus,
based on the data corresponding to a plurality of search results being received from the server through the communicator, provide a list including the plurality of search results corresponding to the voice signal and reset the standby time of the voice input mode, 
based on a subsequent voice signal, for selecting at least one of the plurality of search results, being received within a reset standby time of the voice input mode, transmit a signal to the server through the communicator to request additional data corresponding to the selected search result, and process the additional data received from the server.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (drawn to a method) of U.S. Patent No. 10395657 B2 in a similar manner in which claim 1 unpatentable over claim 1 of U.S. Patent No. 10395657 B2 above. Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10140990 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims of Instant Application 16/894,271
Claims of Granted Patent US 10140990 B2
1. An electronic apparatus comprising: a display; a voice receiver; and a processor configured to: 






based on a first user voice input being received through the voice receiver within a first period of time, perform voice recognition operation and obtain information corresponding to the first user voice input, 




based on the information corresponding to a single result being obtained, control the display to display the single result, 

based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time, and 





based on a second user voice input for selecting one of the plurality of results being received within the second period of time, control the display to display a screen corresponding to the second user voice input.
1. A display apparatus that performs a search based on a voice of a user in a voice input mode and exits the voice input mode according to a result of the search, the display apparatus comprising: a display; a voice receiver configured to receive a voice signal in the voice input mode; a communicator configured to communicate with a server; and a processor configured to: 
based on the voice signal being received by the voice receiver within a standby time period, convert the voice signal into text by using a voice recognition program, transmit the text to the server through the communicator, receive one or more search results relating to the voice signal from the server through the communicator, the one or more search results being obtained by the server based on the text, 

based on a single search result being received from the server through the communicator, control the display to display the single search result relating to the voice signal and exit the voice input mode, and 
based on a plurality of search results being received from the server through the communicator, control the display to display a list including the search results relating to the voice signal, reset the standby time period, maintain the voice input mode for the reset standby time period and await input of a subsequent voice signal for the reset standby time period in the voice input mode, wherein the processor is further configured to: 
based on receiving the subsequent voice signal to select one of the search results included in the list within the reset standby time period, receive an additional search result relating to the selected search result from the server through the communicator, and based on a single additional search result being received from the server through the communicator within the reset standby time period, control the display to display the single additional search result and exit the voice input mode without awaiting lapse of the reset standby time period.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 11, 13-16, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganei (US 20140181865) in view of Nomura (US 20070219805).
Regarding claim 1, Koganei discloses an electronic apparatus comprising:
a display (Fig. 1 TV 10); 
a voice receiver (Fig. 1 microphone 130); and
a processor (¶0117 i.e. the present disclosure may be implemented as a computer system including a microprocessor and a memory) configured to: 
based on a first user voice input being received through the voice receiver within a first period of time (¶0069 i.e. the speech acquisition unit 101 acquires the speech from the user via the internal microphone 130, the microphone 21 of the remote control 20, or the microphone 31 of the mobile terminal 30 (S101); wherein it is obvious that the input is received within a period of time), perform voice recognition operation and obtain information corresponding to the first user voice input (¶70-75 Then, the command recognition unit 102 compares "Jump" that is a command included in the speech "Jump to `ABC`" acquired by the speech acquisition unit 101 with the speech-command information previously stored in the storage unit 170, and thus recognizes the command as a result of the comparison (S102)),
based on the information corresponding to a single result being obtained, control the display to display the single result (¶0086-0087 i.e. When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated. Here, the reference information refers to, for example, a uniform resource locator (URL), and the related information refers to a webpage referenced by the URL).
Koganei fails to teach based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time, and based on a second user voice input for selecting one of the plurality of results being received within the second period of time, control the display to display a screen corresponding to the second user voice input.
Nomura teaches based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time (Fig. 9 and ¶129 guide images 903 through 905 to be displayed on the display correspond to guide voices 301 and 303 through 305 in FIG. 3; ¶133 when the selecting device presents guide voice of a selection item and the image corresponding to the selection item, and a user says a word for instructing the selection during the presentation or within a certain time after the completion of the presentation, the user can select the desired selection item), and based on a second user voice input for selecting one of the plurality of results being received within the second period of time (¶152 when the voice corresponding to the selection item is output in step 204, interaction control and result selection unit 1007 determines whether or not the user says a word for instructing the selection during presentation of the selection item or within the certain time, namely the input-waiting-time-length set in step 1109, after the completion of the presentation), control the display to display a screen corresponding to the second user voice input (¶130 displays the image corresponding to the selection item on display 700l ¶153 When the user says the word for instructing the selection ("Yes" in step 1105) within the input-waiting-time-length, "school of killifishes" is selected).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of based on the information corresponding to a plurality of results being obtained, control the display to display the plurality of results and set a second period of time, and based on a second user voice input for selecting one of the plurality of results being received within the second period of time, control the display to display a screen corresponding to the second user voice input from Nomura into the apparatus as disclosed by Koganei. The motivation for doing this is to improve speech recognition results.

Regarding claim 3, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to terminate the voice recognition operation based on the information corresponding to the single result being obtained (Koganei ¶86-87 When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); hen the decision is made to select the one selection candidate in Step S108 or Step S109, the process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated. Here, the reference information refers to, for example, a uniform resource locator (URL), and the related information refers to a webpage referenced by the URL; therefore jumping to the URL is interpreted as terminating voice recognition).

Regarding claim 4, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to control the display to display a graphic object indicating the voice recognition operation (Koganei ¶60 the display control unit 107 causes the display unit 140 to display a speech recognition icon 201 indicating that the speech recognition has been started and an indicator 202 indicating the volume level of collected speech).

Regarding claim 5, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 4, wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the information corresponding to the single result being obtained (Koganei ¶86-87 When the extraction unit 105 determines that not more than one search result is extracted as the selection candidate (S106: No), the selection unit 108 makes a decision to select the search result that is only one selection candidate (S109); the process jumps to related information referenced by reference information embedded in the search result that is the selection candidate, and the selection processing is thus terminated).

Regarding claim 6, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to, based on the information corresponding to the plurality of results being obtained, control the display to display the plurality of results and to display a graphic object indicating the voice recognition operation (Koganei Fig. 8 icons 501 to 507 corresponding to all the applications by which the keyword search can be performed are displayed in an image 500 as well as a speech recognition icon 201).

Regarding claim 8, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, wherein the processor is further configured to terminate the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time (Nomura ¶152 when the voice corresponding to the selection item is output in step 204, interaction control and result selection unit 1007 determines whether or not the user says a word for instructing the selection during presentation of the selection item or within the certain time, namely the input-waiting-time-length set in step 1109, after the completion of the presentation; Fig. 11 wherein after the user says a word for instructing selection (step 1105), voice recognition is completed (step 207)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is further configured to terminate the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time from Nomura into the apparatus as disclosed by Koganei. The motivation for doing this is to improve speech recognition results.

Regarding claim(s) 11, 13-16 and 18 (drawn to a method):               
The rejection/proposed combination of Koganei and Nomura, explained in the rejection of apparatus claim(s) 1, 3-6 and 8, anticipates/renders obvious the steps of the method of claim(s) 11, 13-16 and 18  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1, 3-6 and 8 is/are equally applicable to claim(s) 11, 13-16 and 18.

Regarding claim(s) 21 (drawn to a CRM):               
The rejection/proposed combination of Koganei and Nomura, explained in the rejection of apparatus claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 21 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 21.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Nomura as applied to claim 1 and 11 above, and further in view of Noh et al (US 20140183034 ).
Regarding claim 2, the combination of Koganei and Nomura discloses the electronic apparatus as claimed in claim 1, but fails to teach wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time.
Noh teaches teach wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time (¶43 if a first predetermined time has elapsed while the device is in standby mode; first predetermined time may be equal to the second predetermined time).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the first period of time is a standby time, and wherein the second period of time is the same as the first period of time from Noh into the apparatus as disclosed by the combination of Koganei and Nomura. The motivation for doing this is to improve timing of the electronic apparatus.

Regarding claim(s) 12 (drawn to a method):               
The rejection/proposed combination of Koganei, Nomura, and Noh, explained in the rejection of apparatus claim(s) 2, anticipates/renders obvious the steps of the method of claim(s) 12  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 12.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Nomura as applied to claim 6 and 16 above, and further in view of Reynar et al (US Patent 6415258).
Regarding claim 7, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 6, but fail to teach wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time.
Reynar teaches wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time (col 13 lines 39-50 In FIG. 5, an active status indicator 28 is displayed as a result of the background audio recovery system receiving a command for activating the speech recognition program module 240; col 14 lines 20-35  FIG. 8 is a result of a user selecting option number three of the list of options 32 shown in FIG. 5; The active status indicator 28 is also illustrated in the open document 26 to indicate that speech recognition program module 240 is ready to receive speech audio).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is further configured to change a form of the graphic object indicating the voice recognition operation based on the second user voice input for selecting the one of the plurality of results being received within the second period of time from Reynar into the apparatus as disclosed by the combination of Koganei and Nomura. The motivation for doing this is to improve user interaction for speech recognition.

Regarding claim(s) 17 (drawn to a method):               
The rejection/proposed combination of Koganei, Nomura, and Noh, explained in the rejection of apparatus claim(s) 7, anticipates/renders obvious the steps of the method of claim(s) 17  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 7 is/are equally applicable to claim(s) 17.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koganei and Nomura as applied to claim 1 and 11 above, and further in view of Recco (US 20130268956).
Regarding claim 9, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, but fails to teach wherein the processor is further configured to, based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input.
Recco teaches based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input (¶43  the voice recognition and/or recording system of the client devices 22 includes a processing module for speech-to-text conversion and the information acquired by the client devices 22 results from a speech to text conversion carried out at said client devices 22; notification server 24 may be configured to send information about the possible responses or preferences or votes to the client devices 22 through the notification signa; selecting one of the possible responses or preferences or votes starting from said text obtained from the speech to text conversion).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of based on the first user voice in being received, convert the first user voice input to a text and control the display to display the text corresponding to the first user voice input from Recco into the apparatus as disclosed by the combination of Koganei and Nomura. The motivation for doing this is to improve collection of audience feedback.

Regarding claim 10, the combination of Koganei and Nomura disclose the electronic apparatus as claimed in claim 1, but fail to teach further comprising a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time, transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server.
Recco teaches a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time (¶42  the application program is configured to disable the voice recognition and/or recording system after a time interval of predetermined time, optionally if it has not detected the user's voice within such interval), transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server (¶44  the speech-to-text conversion is carried out, for example by a speech-to-text conversion server 26 operatively connected to or included in the feedback collection server 24).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a communicator, wherein the processor is further configured to, based on the first user voice input being received through the voice receiver within the first period of time, transmit a text corresponding to the first user voice input to a server and receive information corresponding to the text from the server from Recco into the apparatus as disclosed by the combination of Koganei and Nomura. The motivation for doing this is to improve collection of audience feedback.

Regarding claim(s) 19-20 (drawn to a method):               
The rejection/proposed combination of Koganei, Nomura, and Recco, explained in the rejection of apparatus claim(s) 9-10, anticipates/renders obvious the steps of the method of claim(s) 19-20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 9-10 is/are equally applicable to claim(s) 19-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669